Per Curiam.
The question presented on the appeal from the order in this action is the same as the question presented and determined in Lyman v. Young Men’s Cosmopolitan Club, et al., and for the reasons there stated the order must be reversed and a new taxation directed before the clerk, with leave to either party to use upon said new taxation such further affidavits or papers as may be necessary and proper.
The order should be reversed with $10 costs and disbursements and the motion granted with $10 costs.